Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to independent claim 1 in the response filed on 2/9/2022 obviates the 35 U.S.C. 103 rejection of claims 1-4 and 6 as being unpatentable over US 2015/0061245 (Rogier) in view of US 8,016,335 (McKay) and the 35 U.S.C. 103 rejection of claim 7 over Rogier in view of McKay and further in view of US 10,711,921 (Barger). 
Rogier is the closest prior art of record. Rogier discloses a weight sled (slidable transport device - FIGS. 11A-11B, abstract) comprising: a main body member made from a flexible material that may be folded or rolled (slider 2 has a cushioned body 50 that can be flexible - para 0029; slider can be rolled up for convenient storage such as shown in FIG. 4 - para 0051); a weight strap 155 attached to said main body member 50 for removably securing a weight 3 to an upper surface of said main body member (FIGS. 11A-11B); a support strap 100 attached to said main body member 50 (FIG. 11A), said support strap 100 forming a loop on a front portion of said main body member 50 (FIG. 11A); a weight 3 that is removably secured to said main body member 50 by said weight strap 155 (FIG. 11B). Rogier teaches the invention as 
However, Rogier in view of McKay fails to disclose the weight strap attached to an upper surface of said main body member so that said weight strap is positioned in a center portion of said main body member, and the support strap attached to said upper surface of said main body member and having a first end and a second end, wherein said weight strap is positioned between said first end and said second end of said support strap, in combination with the other limitations of independent claim 1.
After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogier’s invention to arrive at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.